Title: To Thomas Jefferson from Henry Dearborn, 30 September 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
            
              September 1803?
            
          
          to be proposed to Congress—
          
          The several Indian Treaties.
          
          progress made in the introduction of the arts of civilization among the Indians, highly flattering.
          
          the several trading houses established in different parts of the Indian Country appear from the best Information, to have had a very usefull effect, and without any diminution of the Capital, imployed.
          
          an attempt to procure an additional cession of lands from the Creek Nation of Indians has failed.
          
          ought we not without delay to take measures for runng the lines as agreed on by the Treaty last year, with the Creeks
        